                                                                      Case 6:15-bk-14566-SC             Doc 161 Filed 12/07/20 Entered 12/07/20 16:42:24                               Desc
                                                                                                          Main Document Page 1 of 2


                                                                       1   Larry D. Simons
                                                                           larry@lsimonslaw.com
                                                                       2   CHAPTER 7 TRUSTEE
                                                                           3610 Central Avenue, Suite 400                                                 FILED & ENTERED
                                                                       3   Riverside, California 92506
                                                                           Telephone: 951.686.6300
                                                                       4   Facsimile: 951.742.4733                                                               DEC 07 2020
                                                                       5                                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                            Central District of California
                                                                       6                                   UNITED STATES BANKRUPTCY COURT                   BY craig      DEPUTY CLERK


                                                                       7                   CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
                                                                       8

                                                                       9   In re                                                            Case No. 6:15-bk-14566 SC
                                                                      10   HALO SPORTS BAR AND GRILL, INC.,                                 Chapter 7
                                                                      11                     Debtor.                                        ORDER GRANTING CHAPTER 7
Larry D. Simons, Chapter 7 Trustee




                                                                                                                                            TRUSTEE’S MOTION FOR AN ORDER (1)
                                                                      12                                                                    AUTHORIZING SALE OF ESTATE’S
                                     3610 Central Avenue, Suite 400




                                                                                                                                            RIGHT AND INTEREST IN JUDGMENT
                                       Riverside, California 92506




                                                                      13                                                                    AGAINST CITY OF HESPERIA; (2)
                                                                                                                                            APPROVING OVERBID PROCEDURES;
                                                                      14                                                                    AND (3) FINDING PURCHASER IS A GOOD
                                                                                                                                            FAITH PURCHASER
                                                                      15
                                                                                                                                            DATE: December 1, 2020
                                                                      16                                                                    TIME: 11:00 a.m.
                                                                                                                                            PLACE: Courtroom 126
                                                                      17                                                                    3420 Twelfth Street
                                                                                                                                            Riverside, CA 92501
                                                                      18

                                                                      19           Larry Simons, the Chapter 7 trustee (the “Trustee”) for the bankruptcy estate of Halo Sports
                                                                      20   Bar and Grill, Inc. (the “Debtor”), filed a motion pursuant to 11 U.S.C. §§ 363(b) and (m) Rule
                                                                      21   6004(a) of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule 9013-1, for an
                                                                      22   order (1) authorizing the sale of the estate’s right and interest in a judgment against the City of
                                                                      23   Hesperia; (2) approving the overbid procedures proposed herein; and (3) finding that the purchaser
                                                                      24   is a good faith purchaser (the “Motion”).
                                                                      25           The Motion came on for a regularly, scheduled hearing at the date and time stated above, the
                                                                      26   Honorable Scott C. Clarkson, United States Bankruptcy, presiding. The Trustee appeared on his
                                                                      27   own behalf. Other appearances were as noted in the record.
                                                                      28
                                                                                                                                        1
                                                                      30           ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER (1) AUTHORIZING SALE OF ESTATE’S RIGHT AND INTEREST
                                                                                   IN JUDGMENT AGAINST CITY OF HESPERIA; (2) APPROVING OVERBID PROCEDURES; AND (3) FINDING PURCHASER IS A GOOD
                                                                      31           FAITH PURCHASER - CASE NO. 6:15-BK-14566 SC
                                                                      Case 6:15-bk-14566-SC           Doc 161 Filed 12/07/20 Entered 12/07/20 16:42:24                               Desc
                                                                                                        Main Document Page 2 of 2


                                                                       1          The Court, having considered the Motion, the supporting declarations and exhibits; having
                                                                       2   not received an opposition to the Motion; having approved the proposed overbid procedures set
                                                                       3   forth in the Motion and presiding over a live auction during the hearing, and good cause appearing,
                                                                       4          IT IS HEREBY ORDERED that:
                                                                       5          1.       The Motion is granted;
                                                                       6          2.       The sale of the judgment against the City of Hesperia as defined in the Motion (the
                                                                       7   “Judgment”) to Rockpile Capital, LLC (the “Purchaser”) pursuant to 11 U.S.C. § 363(b) for the sum
                                                                       8   of $11,000.00 on the same terms and conditions as set forth in the Motion, is approved;
                                                                       9          3.       Trustee is authorized to sell the Judgment to Baker Recovery Services as a back-up
                                                                      10   purchaser for $10,500.00 in the event that Rockpile Capital, LLC is unwilling or unable to
                                                                      11   consummate the sale;
Larry D. Simons, Chapter 7 Trustee




                                                                      12          4.       The Purchaser purchased the Judgment in “good faith,” as defined in 11 U.S.C. §
                                     3610 Central Avenue, Suite 400
                                       Riverside, California 92506




                                                                      13   363(m);
                                                                      14          5.       The Trustee is authorized and empowered to execute and deliver on behalf of the
                                                                      15   Estate any and all documents as reasonably necessary to implement the terms of the sale;
                                                                      16          6.       The 14 day stay prescribed by Rule 6004(h) of the Federal Rules of Bankruptcy
                                                                      17   Procedure is waived.
                                                                      18          IT IS SO ORDERED.
                                                                      19                                                                  ###
                                                                      20
                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26   Date: December 7, 2020

                                                                      27

                                                                      28
                                                                                                                                      2
                                                                      30         ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER (1) AUTHORIZING SALE OF ESTATE’S RIGHT AND INTEREST
                                                                                 IN JUDGMENT AGAINST CITY OF HESPERIA; (2) APPROVING OVERBID PROCEDURES; AND (3) FINDING PURCHASER IS A GOOD
                                                                      31         FAITH PURCHASER - CASE NO. 6:15-BK-14566 SC
